DETAILED ACTION
Response to Arguments
Applicant’s arguments that monolithic is deleted so the rejection of under 35 U.S.C. 112 should be withdrawn. This is not persuasive since applicant has changed the limitation to what monolithic means, which is “a single piece of material”, this is also not disclosed in the original disclosure. Furthermore the drawings show different cross-sectional lines hence the elements that applicant considerers as being formed of a single piece of material is not correct.
Applicants’ argument that figure 2 shows a single piece of material as claimed is not persuasive since this is not provided in the original disclosure. Figure 2 does not show a single piece of material or monolithic structure.
Applicants’ argument that figure 3 shows a single piece of material for elements 320, 340, 330 and 310 is not true. As shown in figure 3 there is no cross-sectional lines for 320, so one cannot conclude that this is the same material as elements 340 or 330 or 310. Figure 3 clearly shows that the shoe 310 has different cross-sectional lines than elements 340, 330 and 320, hence the shoe 310 is not made of a single piece of material as 340, 330 and 320.
Applicants’ argument that the rejection under 112b is moot in view of added limitation to claim 1 and deletion of monolithic is not persuasive, see response to arguments above and rejection below.

    PNG
    media_image1.png
    580
    517
    media_image1.png
    Greyscale

The above also applies to figure 5.
Applicants’ argument that the examiner has not provided a proper rejection based in MPEP 2143 is not persuasive in view of rejection below under 35 U.S.C. 103.
Applicants’ argument that no rational is provided in the Office Action is not persuasive see current rejection below.
Applicants’ argument that the Office Action does not address all the claims is not persuasive since the references of Justak teach seal with a full hoop outer ring, a radial outer 
Applicants’ argument that the rational is improper to combine Justak and Wolfe is not persuasive since the reference of Wolfe is used to teach different type(s) and/or shape of springs can be used, one can use one spring between two member and/or multiple springs between plurality of members.
Applicants argument that the combination of Justak and Wolfe would not be motivated to one skilled in the art is not persuasive in view of the rejection below.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). This applies to the combination of Justak and Wolfe.
Applicants’ argument that further explanation need to be provided in the first office action is not persuasive when the claims were so broad and were rejected by references provided on office actions mailed on 6/23/2021 and 5/6/2021.
Applicants’ has also state that this is a DIV application but claims have been amended to include limitations similar to what has been patented in application 14852838.
Applicant argument that amendments are filed to expedite prosecution and applicant disagrees with previous rejections send is also not persuasive, see rejections of 6/23/2021, 5/6/2021 and rejections send in application 14852838.
Applicants conclusion that the rejection in paragraph 0022 in office action mailed on 12/15/2021 is incorrect. The rejection is based on Justak and El-Aini and further in view of Official Notice.
Applicants argument with regard to Wolfe for the rejection provided in the paragraph 0022 is not persuasive, since this reference is not used for teach.
It is noted that no claims are patentable in view of rejections below. Furthermore added limitation of intended use do not provide any structure to the claims (“and the first wave spring…outer beam”, see MPEP 2113-2114). This applies to all limitation that are provided with configured to limitation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10801348. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of patent 10801348 in short teach seal having an outer ring, a shoe coupled to outer ring, a first beam, a second beam and plurality of wave springs between the outer ring, the shoe, the first beam and the second beam. The applicant teaches as much monolithic structure as claimed by applicant.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the Applicant is claiming monolithic but nowhere in the original disclosure is this provided.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 11-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Limitation “the full hoop…material” is not provided in original disclosure. It is also noted that no figures show monolithic structure (e.g. figure 1 is turbine, figure 2 seal but no clear view of the full hoop outer ring, the radially outer beam, the radial inner beam and the shoe, figure 3 partial cross-section and partial circumferential view and etc). Applicant does have the word couple used with regard to shoe, first beam, second beam and outer ring. If “the hoop…material”  is not in the original disclosure then rejection is possible by Signoret.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Unclear what applicant is trying to claim with regard to monolithic structure. Nowhere in the specification “the full hoop…material” is provided and drawings are not clear enough to show this.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Justak (US 7,896,352) in view of Wolfe (US. 20080309019A1).
Justak discloses a seal (e.g. figure 3) for a gas turbine engine (e.g. turbine is intended use but taught by Justak) comprising a full hoop outer ring (e.g. 12), a radially outer beam (e.g. 28), a radially inner beam (e.g. 26) disposed radially inward of the radially outer beam, a shoe (e.g. 16) coupled to the full hoop outer ring via the radially inner beam and an the radially outer beam (e.g. clearly shown in figures 3-5 and stated in the specification), and wherein the shoe is configured to move radially with respect to the full hoop outer ring. The full hoop outer ring, the 
Justak discloses the invention as claimed above but fails to disclose a first wave spring in contact with at least one of the radially inner beam or the radially outer beam. Wolfe discloses flexible or spring elements between members (e.g. figure 3, spring system with springs 20 axially and circumferentially spaced along the center line, figures 10-11, spring system with flexible members 80 axially, radially and circumferentially spaced and finally in figure 26 the flexible member 80 can be changed to a wave spring 214), the flexible or spring elements between 1st member and 2nd member, between the 2nd member and 3rd member (e.g. spring elements 80 between the 1st member that is close to 12, the 2nd member is away from 12 and the 3rd member is the farthest from 12) and the flexible or spring elements are located radially between the 3rd member and the 2nd member and between the 1st and 2nd members and between the 3rd and 1st members and the flexible or spring elements are wave springs. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the seal of Justak to have spring elements as taught by Wolfe, to provide close tolerance non-contact operation and adjustment of excursions of the rotating component (see abstract and the entire document describing spring element of Wolfe).
Justak and Wolfe discloses the invention as claimed above but fails to disclose the springs being wave spring with at least three antinodes. Wolfe teaches in different embodiments different springs can be used (from figure 26 the flexible member 80 can be changed to a wave spring 214).
It is further noted that the teaching of Justak and Wolfe is configured to damp vibration in the seal.
Claims 1-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Justak in view of El-Aini (US. 20080197575A1) claims above, and further in view of Examiners notice.
Justak discloses a seal (e.g. figure 3) for a gas turbine engine (e.g. turbine is intended use but taught by Justak) comprising a full hoop outer ring (e.g. 12), a radially outer beam (e.g. 28), a radially inner beam (e.g. 26) disposed radially inward of the radially outer beam, a shoe (e.g. 16) coupled to the full hoop outer ring via the radially inner beam and an the radially outer beam (e.g. clearly shown in figures 3-5 and stated in the specification), and wherein the shoe is configured to move radially with respect to the full hoop outer ring. The full hoop outer ring, the radially outer beam, the radially inner beam, and the shoe are a single piece of material (e.g. figure show same cross-sectional lines, hence single piece of material). The seal is a non-contacting dynamic seal (see entire document of Justak). A plurality of inner segments, wherein each inner segment comprises a respective inner and outer beams (e.g. figures 3-7).
Justak discloses as above but fails to disclose a first wave spring located between the radially inner beam and the radial outer beam, the shoe and the radially inner beam, the outer beam and the full hoop outer ring, the first wave spring comprising at least three antinodes and the antinodes are configured to slide against at least one of the radially inner beam or the radially outer beam in response to a vibration in the seal. El-Aini teaches to have plurality of wave springs with antinode be placed between two members (e.g. inner member that is a beam and outer member that is a beam) that are configured to reduce vibration. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to take the seal of Justak to have wave spring with three antinodes as taught by El-Aini to provide proper contact with elements to reduce vibration (e.g. inherent knowledge of spring when at least three antinode is provide, first antinode contacts one member and 2nd and 3rd antinode contact second member to provide stable contact between members and spring). Regarding to claims 11-15, applicant is . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060.  The examiner can normally be reached on 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VISHAL A PATEL/Primary Examiner, Art Unit 3675